Name: 2001/635/EC: Commission Decision of 16 August 2001 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (Text with EEA relevance) (notified under document number C(2001) 2526)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  trade;  health;  cooperation policy;  fisheries
 Date Published: 2001-08-17

 Avis juridique important|32001D06352001/635/EC: Commission Decision of 16 August 2001 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (Text with EEA relevance) (notified under document number C(2001) 2526) Official Journal L 221 , 17/08/2001 P. 0056 - 0059Commission Decisionof 16 August 2001amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption(notified under document number C(2001) 2526)(Text with EEA relevance)(2001/635/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995(1) on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs, as last amended by Decision 98/603/EC(2), and in particular Article 2(2) thereof,Whereas:(1) Commission Decision 97/296/EC(3), as amended by Decision 2001/111/EC(4), lists the countries and territories from which importation of fishery products for human consumption is authorised. Part I of the Annex lists the names of the countries and territories covered by a specific Decision and part II names those qualifying under Article 2(2) of Decision 95/408/EC.(2) Commission Decisions 2001/632/EC(5), 2001/633/EC(6), and 2001/634/EC(7) set specific import conditions for fishery and aquaculture products originating in Nicaragua, Uganda and Guinea, respectively. Nicaragua, Uganda and Guinea should therefore be added to part I of the Annex.(3) The Republic of El Salvador and Mayotte, have provided information that they satisfy the equivalent conditions and are able to guarantee that the fishery products they will export to the Community shall meet the health requirements of Council Directive 91/493/EC. It is therefore necessary to modify the above list to include these countries in part II of the list. Nevertheless, following the information and the guarantees received from Mayotte it should be necessary to restrain the imports of fishery products from this territory to non-processed and non-prepared fresh aquaculture products only.(4) Following Decision 1/2001 of the EC-Faeroe Island Joint Committee of 31 January 2001 laying down the provisions to implement the Protocol on veterinary matters supplementing the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part(8); the Faeroe Islands undertake to apply the provisions laid down in Council Directives 91/493/EEC and 92/48/EEC(9), and their rules of application fixed in the relevant Commission decisions. Under the provisions of this Agreement it is necessary to apply to fishery products originating or proceeding from the Faeroe Islands to the EC, the provisions laid down in Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(10) and, therefore, this country shall be deleted from the list of countries and territories annexed to Decision 97/296/EC.(5) Since Decisions 2001/632/EC, 2001/633/EC and 2001/634/EC will enter into force 60 days after their publication in the Official Journal of the European Communities, it is necessary to apply the same delay for the enter into force of this Decision. Nevertheless, since the imports of fishery products from Mayotte and El Salvador will be authorised for the first time by this Decision, the import of fishery products from El Salvador and Mayotte may be permitted immediately.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to this Decision replaces the Annex to Decision 97/296/EC.Article 21. This Decision shall apply from 60 days after its publication in the Official Journal of the European Communities.2. By derogation from paragraph 1, Member States may authorise the import of fishery products from El Salvador and Mayotte from the date of the publication of this Decision in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 16 August 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 122, 14.5.1997, p. 21.(4) OJ L 42, 13.2.2001, p. 6.(5) See page 40 of this Official Journal.(6) See page 45 of this Official Journal.(7) See page 50 of this Official Journal.(8) OJ L 268, 24.9.1991, p. 15.(9) OJ L 46, 16.2.2001, p. 24.(10) OJ L 187, 7.7.1992, p. 41.ANNEX"ANNEXLIST OF COUNTRIES AND TERRITORIES FROM WHICH IMPORTATION OF FISHERY PRODUCTS IN ANY FORM INTENDED FOR HUMAN CONSUMPTION IS AUTHORISEDI. Countries and territories covered by a specific decision under Council Directive 91/493/EECAL- ALBANIAAR- ARGENTINAAU- AUSTRALIABD- BANGLADESHBR- BRAZILCA- CANADACI- CÃ TE D'IVOIRECL- CHILECN- CHINACO- COLOMBIACU- CUBACZ- CZECH REPUBLICEC- ECUADOREE- ESTONIAFK- FALKLAND ISLANDSGH- GHANAGM- GAMBIAGN- GUINEA CONAKRYGT- GUATEMALAID- INDONESIAIN- INDIAIR- IRANJM- JAMAICAJP- JAPANKR- SOUTH KOREALT- LITHUANIALV- LATVIAMA- MOROCCOMG- MADAGASCARMR- MAURITANIAMU- MAURITIUSMV- MALDIVESMX- MEXICOMY- MALAYSIANA- NAMIBIANG- NIGERIANI- NICARAGUANZ- NEW ZEALANDOM- OMANPA- PANAMAPE- PERUPH- PHILIPPINESPK- PAKISTANPL- POLANDRU- RUSSIASC- SEYCHELLESSG- SINGAPORESN- SENEGALTH- THAILANDTN- TUNISIATW- TAIWANTZ- TANZANIAUG- UGANDAUY- URUGUAYVE- VENEZUELAVN- VIETNAMYE- YEMENZA- SOUTH AFRICAII. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/ECAG- ANTIGUA and BARBUDA(1)AN- NETHERLANDS ANTILLESAO- ANGOLAAZ- AZERBAIJAN(2)BJ- BENINBS- BAHAMASBY- BELARUSBZ- BELIZECG- REPUBLIC OF CONGO(3)CH- SWITZERLANDCM- CAMEROONCR- COSTA RICACY- CYPRUSDZ- ALGERIAER- ERITREAFJ- FIJIGA- GABONGD- GRENADAGL- GREENLANDHK- HONG KONGHN- HONDURASHR- CROATIAHU- HUNGARY(4)IL- ISRAELKE- KENYALK- SRI LANKAMM- MYANMARMT- MALTAMZ- MOZAMBIQUENC- NEW CALEDONIAPF- FRENCH POLYNESIAPG- PAPUA NEW GUINEAPM- ST PIERRE and MIQUELONRO- ROMANIASB- SOLOMON ISLANDSSH- ST HELENASI- SLOVENIASR- SURINAMESV- EL SALVADORTG- TOGOTR- TURKEYUS- UNITED STATES OF AMERICAYT- MAYOTTE(5)ZW- ZIMBABWE(1) Authorised only for imports of fresh fish.(2) Authorised only for imports of caviar.(3) Authorised only for imports of fishery products caught, frozen and packed in their final packaging at sea.(4) Authorised only for import of live animals intended for direct human consumption.(5) Authorised only for imports of non-processed and non-prepared fresh aquaculture products."